Citation Nr: 1041204	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from November 1972 
to March 1973 and active duty from October 1990 to May 1991, to 
include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was most recently before the Board in February 2010, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
bilateral eye disability is decided.

In the February 2010 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the nature and etiology 
of his bilateral eye disability.  In accordance with the remand 
directives, the Veteran was scheduled for a VA examination in May 
2010.  Of record is a notification from the VA Medical Center 
indicating that the Veteran failed to report for his scheduled VA 
examination.  

A review of the record shows that in April 2010, the Veteran was 
sent a letter notifying him that he was going to be scheduled for 
a VA examination.  However, as pointed out by the Veteran's 
representative in a September 2010 statement, there is no 
evidence of record which shows that the Veteran was ever actually 
notified of the date, time, and place of his VA examination.  A 
review of the record shows that the Veteran has been scheduled 
for various VA examinations throughout the pendency of this 
appeal and he has historically reported for his scheduled VA 
examinations.  The representative has requested the Board to 
remand the case for the purpose of rescheduling the required VA 
examination.

In light of these circumstances, the case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.	The Veteran should be afforded a VA 
examination by an ophthalmologist.  
Examination by an optometrist is not 
sufficient.  If a VA ophthalmologist 
is not available, the Veteran must be 
afforded an examination by a private 
ophthalmologist contracted by VA.

The claims file, or a copy of the contents 
of the claims file, must be made available 
to and reviewed by the examining 
ophthalmologist.  The examining 
ophthalmologist should note the Veteran's 
subjective account of eye symptoms as well 
as his documented medical history.

The examining ophthalmologist should be 
advised that the Veteran contends he has 
an acquired eye disorder resulting from 
service in Southwest Asia during the 
Persian Gulf War, to include exposure to 
chemicals and to fumes from burning oil 
wells.  The Board requires a competent 
medical opinion addressing the merits of 
the Veteran's contentions.

The examining ophthalmologist should 
identify all currently present eye 
diseases and/or disorders and specify 
which, if any, represent acquired eye 
pathologies.

Based on the examination results and the 
review of the record, the examining 
ophthalmologist should provide an opinion 
with regard to each acquired eye disorder 
as to whether there is a 50 percent or 
better probability that the disorder 
originated during active duty for 
training, during active duty, or arose 
after such service but is etiologically 
related to service.  If the Veteran has an 
eye disorder that is not attributable to 
any known diagnosis, the examining 
ophthalmologist should so state, and 
should identify any objective signs and 
symptoms of the disorder.  

The supporting rationale for all opinions 
expressed must be provided in the 
examination report.

A copy of the letter notifying the Veteran 
of the date, place, and time of his 
examination should be included in the 
claims file if the Veteran fails to appear 
for the examination.  The Veteran should 
also be made aware that failure to report 
for this examination could have a 
detrimental effect on the adjudication of 
his claim.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
bilateral eye disability based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


